Name: 91/76/EEC: Commission Decision of 1 February 1991 approving measures to set up pilot projects for the control of rabies with a view to its eradication or prevention, presented by Luxembourg (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  Europe;  agricultural activity
 Date Published: 1991-02-16

 Avis juridique important|31991D007691/76/EEC: Commission Decision of 1 February 1991 approving measures to set up pilot projects for the control of rabies with a view to its eradication or prevention, presented by Luxembourg (Only the French text is authentic) Official Journal L 043 , 16/02/1991 P. 0051 - 0051COMMISSION DECISION of 1 February 1991 approving measures to set up pilot projects for the control of rabies with a view to its eradication or prevention presented by Luxembourg (Only the French text is authentic) (91/76/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 89/455/EEC of 24 July 1989 introducing Community measures to set up pilot projects for the control of rabies with a view to its eradication or prevention (1), and in particular Article 4 thereof, Whereas, conforming to Article 1 of Decision 89/455/EEC Luxembourg shall set up large-scale pilot projects in accordance with Article 3 for the eradication or prevention of rabies in the wild life of the community using vaccines for the oral immunization of foxes; Whereas the pilot projects as presented by Luxembourg include the adjacent border areas of Belgium, France and Germany; Whereas the pilot project is part of a cross border cooperation with Belgium, France and Germany; Whereas by letter dated 13 March 1990 Luxembourg notified the Commission of pilot projects for the control of rabies with a view to its eradication or prevention; Whereas, after examination the pilot project was found to comply with Decision 89/455/EEC; whereas the conditions for financial participation by the Community are therefore met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The pilot projects for the eradication and prevention of rabies, presented by Luxembourg are hereby approved. Article 2 Luxembourg shall bring into force by 1 April 1990 the laws, regulations and administrative provisions for implementing the pilot projects referred to in Article 1. Article 3 This Decision is addressed to the Grand Duchy of Luxembourg. Done at Brussels, 1 February 1991. For the Commission Ray MAC SHARRY Member of the Commission